PER CURIAM.
We find no error in the trial court’s finding that appellant wilfully and substantially violated his community control. We are obliged to reverse the sentence, however, and remand for a new sentencing hearing, as the trial court imposed a 20-year sentence for two third-degree felonies, which carry a maximum sentence of five years each. Upon remand, the parties may raise any issues regarding how much, if any, credit for time served appellant is entitled to receive, and appellant may, if he chooses, make arguments toward mitigation of his sentence.
MINER, ALLEN and WEBSTER, JJ., concur.